Citation Nr: 0313236	
Decision Date: 06/18/03    Archive Date: 06/24/03

DOCKET NO.  99-20 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for disability manifested 
by amnesia.  

(The issue of entitlement to service connection for left ear 
hearing loss will be the subject of a later decision 
subsequent to development.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel





INTRODUCTION

The veteran had verified active service from July 1957 to 
September 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1999 rating decision by the Department of 
Veterans Affairs (VA) Houston Regional Office (RO).  

The Board remanded this matter in January 2001 for further 
development.  The Board is satisfied that the Remand 
directives as to the above issue was accomplished.  

The Board is undertaking additional development on the matter 
of entitlement to service connection for left ear hearing 
loss pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development, as required by Rule of Practice 903.  38 
C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing that issue.  



FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  No competent evidence indicates that any disability, to 
include schizophrenia, manifested by amnesia may be 
associated with his period of active service.  




CONCLUSION OF LAW

The veteran is not shown to have a disability, to include 
schizophrenia, manifested by amnesia due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000.  The Act emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  The law applies to all claims filed on or after 
the date of its enactment or, that is, filed before the date 
of enactment and not yet subject to a final decision as of 
that date because of an appeal filed which abated the 
finality of the decision appealed.  38 U.S.C.A. § 5107, Note 
(West 2002).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA as 
of that date, except as specified.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, a rating 
decision dated in March 1999; the statement of the case (SOC) 
dated in August 1999; the Board's Remand in January 2001; and 
the supplemental statement of the case (SSOC) dated in 
February 2003, with notification of the VCAA provisions, 
provided the veteran with the applicable law and regulations 
and gave adequate notice as to the evidence needed to 
substantiate his claim.  Further, he was advised that VA 
would obtain records if he were to provide releases.  Indeed, 
this was accomplished.  Thus, the Board is satisfied that the 
RO has provided all notice as required by the VCAA.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With respect to the duty to assist, the RO has secured 
pertinent private treatment records, VA hospital summary, and 
a private hospital record.  The veteran has not authorized VA 
to obtain any additional private evidence.  

The Board has contemplated whether a VA examination, with 
opinions as to the etiology of the veteran's diagnosed 
disorders, is warranted in this case.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) (West 2002) when:  
(1) there is competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a 
disability), (2) there is evidence establishing that the 
veteran suffered an event, injury or disease in service or 
has a disease or symptoms of a disease within a specified 
presumptive period, (3) there is an indication the current 
disability or symptoms may be associated with service, and 
(4) there is not sufficient medical evidence to make a 
decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, for 
reasons described in further detail below, the Board finds 
that an etiology opinion is not "necessary" and has 
proceeded accordingly.

The Board finds that the duty to assist the veteran with the 
development of his claim is satisfied.  38 U.S.C.A. § 5103A 
(West 2002).  

Analysis

The veteran alleges that he is entitled to service connection 
for disability, to include schizophrenia, manifested by 
amnesia.  Specifically, the veteran maintains that delusions 
and memory loss began while aboard a naval ship sometime 
during 1958 to 1959.  

A veteran is entitled to service connection for disability 
resulting from disease or injury coincident with active 
service, or if preexisting such service, was aggravated 
therein.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306(a).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Continuity of symptomatology, however, is required where a 
condition noted during service is not shown to be chronic.  
38 C.F.R. § 3.303(b).  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  Id.  

The Board notes that there is no clinical evidence of record 
relating any post-service amnesia to the veteran's period of 
service.  The veteran's service medical records are silent 
for any pertinent notations, findings, complaints, or 
diagnoses related to disability associated with amnesia or 
schizophrenia.  

In VA hospital records for admission dated from July to 
August 1975, it is noted that the veteran had a long history 
of "abnormal behavior" and had made recent attempts to 
commit suicide.  There is no medical evidence of amnesia at 
that time.  

In Department of Corrections records dated from May 1986 to 
October 1989 diagnoses of and treatment for paranoid 
schizophrenia are noted.  There is no medical evidence 
indicative of amnesia or even allegations of amnesia included 
in those records, and nothing to link the schizophrenia to 
the veteran's period of active service.  

In clinical records from the University of Texas Medical 
Branch dated in March 1995, there is a notation of a history 
of paranoid schizophrenia.  Nothing further is noted as to 
any disability manifested by amnesia or of any relationship 
between schizophrenia and the veteran's period of service.  

Essentially, the clinical evidence supports a diagnosis of 
paranoid schizophrenia, but there is no evidence that 
connects schizophrenia, or amnesia, to the veteran's period 
of service.  

The Board recognizes the veteran's contentions that the first 
evidence of disability manifested by memory loss, or amnesia, 
occurred during his service in the U.S. Navy.  Although the 
Board acknowledges the veteran's statements, a lay person, 
untrained in the field of medical diagnostics, is incompetent 
to offer an opinion which requires specialized medical 
knowledge, as in this case.  Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The veteran has not offered any competent evidence 
in support of his contentions.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995).  

Overall, the preponderance of the evidence is against service 
connection for disability, to include schizophrenia, 
manifested by amnesia.  Although the veteran clearly has a 
diagnosis of schizophrenia, the clinical evidence of record 
does not substantiate disability associated with amnesia or 
schizophrenia that relates to his period of service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.306(a).  The first 
evidence of a mental disorder is in 1975, many years after 
service, and a diagnosis of schizophrenia is not noted before 
1986.  Furthermore, there is no diagnosis of amnesia 
associated with the record.  Finally, there is absolutely no 
indication that any current disability is related to service.  
Thus, as described hereinabove, there is no basis for having 
the veteran undergo an examination.  Thus, the Board must 
deny the veteran's service connection claim.  


ORDER

Service connection disability associated with amnesia is 
denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

